Name: Commission Regulation (EEC) No 2890/81 of 2 October 1981 on the arrangements for imports into the Community of certain textile products (categories 21 and 25) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/ 12 Official Journal of the European Communities 8 . 10 . 81 COMMISSION REGULATION (EEC) No 2890/81 of 2 October 1981 on the arrangements for imports into the Community of certain textile products (categories 21 and 25) originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Importation into the Community of the categories of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 (!) ¢Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of certain textile products (categories 21 and 25), originating in Thailand, have exceeded the respective levels referred to in paragraph 3 of the said Article 1 1 ; Article 2 Whereas, in accordance with paragraph 5 of the said Article 1 1 , Thailand was notified of a request for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantitative limits for 1981 and 1982 ; 1 . Products as referred to in Article 1 , shipped from Thailand to regions within the Community, which are not yet subject to limits before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Thailand to the Community after the entry into force of this Regu ­ lation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Whereas paragraph 1 3 of the said Article 1 1 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the ' products in question exported from Thai ­ land between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Article 3Whereas certain regional limitations exist for the importation of the products in question originating in Thailand, and they are suitable for integration into the Community limits ; This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Eu ropean Communities. (') OJ No L 365, 27 . 12. 1978 , p . 1 . ( :) OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1982 . 8 . 10 . 81 Official Journal of the European Communities No L 286/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1981 . For the Commission Michael O'KENNEDY Member of the Commission ANNEX Quantitative limits Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units from 1 January to 31 December 1981 1982 21 61.01 B IV Men's and boys' outer garments : Thailand D F (&gt;) I 1 000 pieces 700 0 680 200 742 721 213 61.02 Women's , girls ' and infants' BNL 310 ft 329 B II d) 61.01-29 ; outer garments : B. Other : Parkas ; anoraks, windchea ­ UK (-) IRL DK (') GR 530 15 124 1 1 562 16 131 12 31 ; 32 ters , waister jackets and the like , woven , of wool , of EEC 2 570 2 726 61.02-25 ; cotton or of man-made 26 ; 28 textile fibres 25 60.04 Under garments, knitted or Thailand D 1 000 pieces 983 1 042 B IV b) 2 aa) crocheted, not elastic or rubbe ­ F 145 154 bb) rized : I 45 48 d) 2 aa) BNL (') 180 191 bb) 60.04-51 ; Women's, girls' and infants' UK 100 (&lt;) 106 53 ; 81 ; 83 (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres IRL DK GR EEC 5 55 10 1 523 6 58 11 1 616 (') Limits already operational . (2) For the year 1981 , an additional quantity of 200000 pieces for the Federal Republic of Germany and 130000 pieces for Benelux has been agreed . (J) For the year 1981 , an additional quantity of 20000 pieces has been agreed.